J-S10004-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    THOMAS LEE HARRISON                        :
                                               :
                         Appellant             :   No. 68 MDA 2020

       Appeal from the Judgment of Sentence Entered December 17, 2019
              In the Court of Common Pleas of Lackawanna County
              Criminal Division at No(s): CP-35-CR-0000401-2015


BEFORE:      MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                      FILED: MAY 25, 2021

        Thomas Lee Harrison (Appellant) appeals from the judgment of

sentence imposed following revocation of his probation and resentencing for

possession of a controlled substance with the intent to deliver.1 Additionally,

Appellant’s counsel (Counsel), seeks to withdraw from representation

pursuant     to        Anders   v.   California,   386   U.S.   738   (1967),   and

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Upon review,

we grant Counsel’s petition to withdraw and affirm Appellant’s judgment of

sentence.

        The trial court summarized the factual and procedural history of this

case as follows:

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   35 P.S. § 780-113(a)(30).
J-S10004-21


            [The charges arise] from a January 15, 2015 incident,
     wherein a confidential informant (hereinafter “C.I.”) informed the
     Lackawanna County Drug Task Force that he/she could purchase
     crack cocaine from the Appellant. Specifically, the Appellant
     agreed to meet the C.I. via a telephone call and sell him/her a
     quantity of crack cocaine. The C.I. and the Appellant planned to
     meet behind the Adams Avenue Apartment Building in Scranton,
     Pennsylvania. Lackawanna County Drug Task Force officers
     conducted surveillance at the meet location. While at the location,
     a red Nissan arrived. Through previous drug investigations
     involving the Appellant, officers were able to identify the red
     vehicle as well as the Appellant. The red Nissan crashed into an
     iron fence while in reverse. Due to the crash, officers “boxed” the
     vehicle, and approached. Officers observed the Appellant in the
     front passenger seat making furtive movements, and initiated
     arrest. While officers transported the Appellant to the police
     station, four (4) grams of crack cocaine were discovered
     underneath the police vehicle.

            Subsequently, on October 14, 2015, the Appellant entered
     a guilty plea under 15 CR 401 to one (1) count of Possession with
     the Intent to Deliver a Controlled Substance, 35 P.S. § 780-
     113(a)(30). On May 10, 2016, upon thorough review of the pre-
     sentence investigative report as well as the Sentencing
     Guidelines, the facts and circumstances of the underlying offense
     and the specific characteristics of Appellant, this [c]ourt originally
     sentenced the Appellant to fourteen (14) to thirty-six (36) months
     state incarceration, followed by three (3) years’ of special
     probation.

           On December 31, 2018, while on parole, the Appellant re-
     offended and incurred an assault and theft related offense.
     Subsequently, on January 4, 2019, the Appellant re-offended
     again and incurred an escape and resisting arrest offense. On
     April 3, 2019, Appellant admitted he incurred two arrests and
     stipulated to the violation of his special probation. This [c]ourt
     deferred sentence pending disposition of the new criminal
     charges. On December 17, 2019, this [c]ourt revoked and
     resentenced Appellant to twenty-four (24) to forty-eight (48)
     months of state incarceration. Appellant filed a Motion for
     Reconsideration, which was denied on December 2[7], 2019.
     Subsequently, Appellant filed a timely Notice of Appeal to the
     Pennsylvania Superior Court on January 2, 2020.


                                     -2-
J-S10004-21



Trial Court Opinion, 12/16/20, at 2-3 (record citations omitted).

      On February 16, 2021, Counsel filed an Anders brief, in which she avers

that Appellant’s appeal is frivolous, and requests permission from this Court

to withdraw from representation.    Appellant did not file a response to the

Anders brief or raise any additional claims.

      It is well settled that when presented with an Anders brief, we may not

review the merits of the underlying issues without first determining whether

counsel has properly requested permission to withdraw. Commonwealth v.

Wimbush, 951 A.2d 379, 382 (Pa. Super. 2008) (citation omitted).

Therefore, we address the particular mandates that counsel seeking to

withdraw pursuant to Anders must follow.           These mandates and the

protection they provide arise because a criminal defendant has a constitutional

right to a direct appeal and to counsel on appeal. Commonwealth v. Woods,

939 A.2d 896, 898 (Pa. Super. 2007).

      We have explained:

      Direct appeal counsel seeking to withdraw under Anders must file
      a petition averring that, after a conscientious examination of the
      record, counsel finds the appeal to be wholly frivolous. Counsel
      must also file an Anders brief setting forth issues that might
      arguably support the appeal along with any other issues necessary
      for the effective appellate presentation thereof.

      Anders counsel must also provide a copy of the Anders petition
      and brief to the appellant, advising the appellant of the right to
      retain new counsel, proceed pro se or raise any additional points
      worthy of this Court’s attention.

      If counsel does not fulfill the aforesaid technical requirements of
      Anders, this Court will deny the petition to withdraw and remand

                                     -3-
J-S10004-21


         the case with appropriate instructions (e.g., directing counsel
         either to comply with Anders or file an advocate’s brief on
         Appellant’s behalf).

Id. (citations omitted).

         Additionally, there are requirements as to the content of the Anders

brief:

         [T]he Anders brief that accompanies court-appointed counsel’s
         petition to withdraw … must: (1) provide a summary of the
         procedural history and facts, with citations to the record; (2) refer
         to anything in the record that counsel believes arguably supports
         the appeal; (3) set forth counsel’s conclusion that the appeal is
         frivolous; and (4) state counsel’s reasons for concluding that the
         appeal is frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that have
         led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. If counsel has satisfied the above requirements,

it is this Court’s duty to review the trial court proceedings to determine

whether there are any non-frivolous issues that the appellant could raise on

appeal. Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018)

(en banc).

         Instantly, Counsel has complied with the requirements of Anders.

Counsel filed a petition with this Court stating that after reviewing the record,

she finds the appeal to be wholly frivolous. Petition to Withdraw as Counsel,

2/16/21, ¶ 9. In conformance with Santiago, Counsel included in the Anders

brief summaries of the facts and procedural history, as well as discussion of

the issues she believes may arguably support Appellant’s appeal. See Anders

Brief at 5-12.      Also, Counsel sets forth her conclusion that the appeal is

frivolous with citation to relevant authority. Id. Finally, Counsel has attached


                                         -4-
J-S10004-21



to her petition to withdraw the letter she sent to Appellant, along with

Counsel’s petition and Anders brief.      Petition to Withdraw as Counsel,

2/16/21, Ex. A. Counsel’s letter advised Appellant of his right to proceed pro

se or with private counsel, and raise any additional issues he deems worthy

of this Court’s consideration.     Accordingly, we proceed to Appellant’s

substantive claims.

     Appellant presents two issues for review:

     A. WHETHER THE IMPOSITION OF THE 24 MONTH TO 48
        MONTHS’ SENTENCE OF CONFINEMENT ON DECEMBER 17,
        2019 FOLLOWING THE REVOCATION OF APPELLANT’S
        PROBATION VIOLATED THE DOUBLE JEOPARDY CLAUSE OF
        THE FIFTH AMENDMENT AS APPLIED TO THE STATES
        THROUGH THE FOURTEENTH AMENDMENT.

     B. WHETHER THE SENTENCE IMPOSED WAS                  HARSH    AND
        EXCESSIVE AND AN ABUSE OF DISCRETION.

Anders Brief at 4.

     In his first issue, Appellant argues the trial court violated the double

jeopardy clause of the United States Constitution by revoking his probation

and resentencing him. “[T]he question of whether a defendant’s constitutional

right against double jeopardy was infringed is a question of law.”

Commonwealth v. Kuykendall, 2 A.3d 559, 563 (Pa. Super. 2010). “Hence,

our scope of review is plenary and our standard of review is de novo.” Id.

     Our Supreme Court has explained that “probation and parole are not

part of the criminal prosecution[.]” Commonwealth v. Mullins, 918 A.2d

82, 85 (Pa. 2007).    “Revocation of probation and resentencing does not


                                    -5-
J-S10004-21


implicate double jeopardy precisely because revocation is not a second

punishment for the original conviction, but rather is an integral element of the

original conditional sentence.” Commonwealth v. Johnson, 967 A.2d 1001,

1005 (Pa. Super. 2005) (citation omitted).

      Here, the trial court revoked Appellant’s probation and resentenced him

to 24 - 48 months of incarceration. Because the trial court’s revocation “is

not a second punishment,” but part of Appellant’s original sentence, there was

no double jeopardy violation. We therefore agree with Counsel that this issue

is frivolous. Anders Brief at 10-11 (“Counsel [] recognizes that the court had

the authority to revoke [Appellant’s] probation even though his probation had

not commenced and to resentence him to a new sentence which included a

period of incarceration.”).

      In his second issue, Appellant challenges the discretionary aspects of

his sentence. “The right to appellate review of the discretionary aspects of a

sentence is not absolute, and must be considered a petition for permission to

appeal.” Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super.

2014).   “An appellant must satisfy a four-part test to invoke this Court’s

jurisdiction when challenging the discretionary aspects of a sentence.” Id.

We conduct this four-part test to determine whether:

      (1) the appellant preserved the issue either by raising it at the
      time of sentencing or in a post[-]sentence motion; (2) the
      appellant filed a timely notice of appeal; (3) the appellant set forth
      a concise statement of reasons relied upon for the allowance of
      appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises
      a substantial question for our review.

                                      -6-
J-S10004-21


Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).

        Appellant has filed a timely notice of appeal and included in his brief a

Rule 2119(f) concise statement.            See Anders Brief at 9-10.       However,

Appellant failed to preserve his discretionary claim by raising it at the time of

sentencing or in a post-sentence motion. Therefore, Appellant’s second issue

is waived and frivolous.

        Our Rules of Appellate Procedure provide:           “Issues not raised in the

lower court are waived and cannot be raised for the first time on appeal.”

Pa.R.A.P. 302(a).         “[I]ssues challenging the discretionary aspects of

sentencing must be raised in a post-sentence motion or by raising the claim

during the sentencing proceedings.             Absent such efforts, an objection to a

discretionary aspect of a sentence is waived.” Commonwealth v. Watson,

835 A.2d 786, 791 (Pa. Super. 2003) (citations omitted). “Moreover, a party

cannot rectify the failure to preserve an issue by proffering it in response to a

Rule 1925(b) order.” Commonwealth v. Monjaras-Amaya, 163 A.3d 466,

469 (Pa. Super. 2017) (citations and emphasis omitted). Finally, this Court

will not overlook waiver simply because the trial court substantively addressed

the issue in its 1925(a) opinion.2             See Commonwealth v. Melendez-

Rodriguez, 856 A.2d 1278, 1287-89 (Pa. Super. 2004) (en banc).

____________________________________________


2   The trial court recognized Appellant’s waiver of this issue, but still explained:
(Footnote Continued Next Page)


                                           -7-
J-S10004-21


____________________________________________




       In the present matter, there is no indication in the record that this
       [c]ourt failed to consider the Appellant’s characteristics, or
       ignored mandatory factors under 42 Pa.C.S. § 9721(b), or in any
       other way imposed a harsh and excessive sentence,
       disproportionate to the underlying violations or circumstances.
       The record reveals the Appellant was convicted of new criminal
       offenses, thus violating his probation. During[] the revocation
       hearing, the Appellant stipulated that he was in violation.
       Accordingly, there were sufficient grounds to revoke his probation.
       ...

       The Appellant’s conduct has repeatedly demonstrated that a term
       of imprisonment is essential to vindicate the authority of this
       [c]ourt.   The Appellant incurred two arrests breaking the
       conditions of his special probation sentence. It is evident that
       while on parole supervision, the Appellant did not reform his
       behavior. Probation no longer remained rehabilitative and total
       confinement was authorized in this case.

       Possession With Intent to Deliver a Controlled Substance, under
       35 P.S. § 780-113(a)(3) and enhanced as a second or subsequent
       offense is an ungraded felony punishable by incarceration of
       twenty (20) years. Accordingly, total confinement was available
       to this [c]ourt at the time of original sentencing and, because the
       Appellant’s violation arose from a new conviction, total
       confinement was also available upon revocation of probation.
       Finally, the particular length of confinement of twenty-four (24)
       [to] forty-eight (48) months was legal and within the statutory
       limits. In fact, the total amount of time the Appellant would spend
       incarcerated, which, including previous periods of incarceration,
       would not surpass the twenty-year maximum sentence.

       Additionally, prior to imposition of re-sentence, this [c]ourt had
       the benefit of a memorandum and recommendation from the
       Lackawanna County Adult Probation and Parole Department, as
       well as a pre-sentence investigation relative to the Appellant’s new
       conviction, which was reviewed in its entirety. This [c]ourt
       considered the Appellant’s parole recommitments and supervision
       history indicated in the PSI. The Appellant incurred at least three
       prior parole recommitments and failed to comply with past periods
(Footnote Continued Next Page)


                                           -8-
J-S10004-21


       Appellant did not challenge the discretionary aspects of his sentence at

resentencing, see N.T., 12/17/19, at 1-6, or in his motion for reconsideration.

See Motion for Reconsideration of Sentence, 12/26/19, at 1-2.                 Thus,

Appellant’s sentencing claim is waived and we agree with Counsel that this

issue is wholly frivolous. See Anders Brief at 12 (“[T]his issue was not raised

in [Appellant’s] motion for reconsideration of sentence[.] . . . [C]ounsel for

Appellant recognizes that unless there was objection at sentencing or

contained in a motion for reconsideration of sentence, issues are considered

waived.”) (citation omitted).

       Finally, our independent review reveals no other non-frivolous issues

Appellant could raise on appeal.          See Dempster, 187 A.3d at 272.        We

therefore grant Counsel’s petition to withdraw and affirm Appellant’s judgment

of sentence.

       Petition to withdraw granted. Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/25/2021
____________________________________________


       of juvenile supervision,           county   commitment   and   state
       commitment/supervision.

Trial Court Opinion, 12/16/20, at 6-8 (some citations and footnote omitted).

                                           -9-